HARRIS, Judge.
The issue in this case is whether the trial court erred in the amount of restitution ordered to cure the effect of graffiti on a shopping center rear building wall and on the perimeter screening wall.
The graffiti covered only a small portion of each wall but the court ordered restitution in the amount of $8,800 in order to paint both walls “corner to comer” in order to avoid “a very thin line” between the new paint and the old. The cost of repainting only the areas where appellant painted the graffiti would be considerably less.
We would agree with the trial court that requiring repainting of the entire walls— comer to comer — would be appropriate if the walls, before appellant’s action, had been in good repair. However, the evidence in this case reflects that other graffiti appeared on the walls and previous partial repainting of the walls was evident. If the walls were in need of painting even before appellant’s action, a proper apportionment of the costs should be allocated as restitution so that the ordered restitution would be the “amount of the loss sustained by any victim as a result of the offense.” Section 775.089(6)(a), Florida Statutes (1995). (Emphasis added).
REVERSED and REMANDED.
DAUKSCH and GOSHORN, JJ., concur.